Dismissed and Memorandum Opinion filed February 4, 2010.
 
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01009-CV
____________
 
ANDREW T. VO d/b/a LARRY VO, viet le, tam van le, AND
vo-le, inc, Appellants
 
V.
 
HO KIM DOAN, Appellee
 

 
On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 2007-19358
 

 
M E M O R
A N D U M   O P I N I O N
This is an attempted appeal from an order declaring a
mistrial signed October 20, 2009. The clerk’s record was filed on January 7,
2010. 
Generally, appeals may be taken only from final judgments. Lehmann
v. Har‑Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory
orders may be appealed only if permitted by statute. Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). There is
no statutory provision to appeal an order granting a mistrial.
On January 12, 2010, notification was transmitted to the parties
of this court’s intention to dismiss the appeal for want of jurisdiction unless
appellant filed a response demonstrating grounds for continuing the appeal on
or before January 25, 2010. See Tex. R. App. P. 42.3(a). Appellant filed
a response acknowledging that no final judgment has been signed in this case.
Appellant also stated he did not object to dismissal of the appeal, but he did
not waive any other rights to seek review the trial court’s order, including by
petition for writ of mandamus. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.